Citation Nr: 0508569	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  03-30 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a right upper lobectomy 
in June 1995.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran had active service from August 1950 to 
August 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 
(West 2002) for residuals of a right upper lobectomy in 
June 1995.  This case has been advanced on the docket.  See 
38 C.F.R. § 20.900 (c) (2004).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative contend, in essence, that 
compensation is warranted under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002) for the residuals of a right upper 
lobectomy based upon surgery performed in June 1995.  It is 
maintained that the veteran's respiratory disability worsened 
as a result of the lobectomy, which itself was an unnecessary 
procedure.  It has been argued the medical opinion obtained 
in this case is inadequate.  

The record in this case shows that the veteran was found to 
have a right lung lesion that was considered to have 
enlarged.  He was admitted to the VA hospital in June 1995 
for a thoracotomy and biopsy with possible resection to 
address this matter.  As it happened, a right upper lobectomy 
was performed, but the lesion removed turned out not to be 
cancerous.  The veteran was examined for VA purposes in 
August 2004, to address the medical questions involved in 
whether compensation may be awarded under the provisions of 
38 U.S.C.A. § 1151.  The Board believes that a clarification 
of the medical opinion expressed in the August 2004 
examination report is appropriate.  Therefore, the file 
should be returned to the VA physician who examined the 
veteran at that time for this purpose, as detailed below.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should provide the claims file 
to the physician who examined the veteran 
in August 2004 and request that he 
provide an addendum to his August 2004 
examination report and specifically 
indicate whether the veteran experienced 
an increase in respiratory impairment (or 
any other type of impairment) as a result 
of the veteran's June 1995 surgery, and 
if so, whether this was at least as 
likely as not (50% or more probability) 
due to an event not reasonably 
foreseeable.  The examiner is also 
requested to comment as to whether any 
such increase in impairment had as its 
proximate cause, carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of those furnishing the 
treatment.  An explanation to account for 
any opinion provided should be included 
in the addendum.  If the physician who 
conducted the August 2004 examination is 
not available, the case should be 
referred to another physician for the 
requested opinions.  If a new examination 
of the veteran is necessary to provide 
the information sought, that should be 
arranged.  

2.  The RO should then review the 
veteran's claim to determine whether his 
claim may be granted.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
period of time in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

